Citation Nr: 0300654	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Seattle, 
Washington, regional office (RO).

The veteran's representative submitted a claim for 
entitlement to service connection for post-traumatic 
stress disorder (PTSD) in January 2002.  The submission 
noted that the veteran felt that his current service-
connected psychiatric disability of anxiety disorder might 
be evaluated under the wrong diagnostic code.  The Board 
notes that the veteran's pending appeal, while evaluated 
under a different diagnostic code than that used for PTSD, 
is evaluated under the same rating criteria.  Thus, the 
Board concludes that the issue of service connection for 
PTSD is not inextricably intertwined with the current 
issue on appeal and that appellate review of the issue on 
appeal can proceed.  Further, as the issue of service 
connection for PTSD has not been developed or certified on 
appeal to the Board, it is referred to the RO for such 
further development as may be necessary.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's anxiety disorder is not manifested by 
reduced reliability and productivity because of symptoms 
such as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety disorder are not met.  38 U.S.C.A. § 1155 (West 
1991) 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that just prior to 
the submission of the veteran's current claim in November 
2000, the Veterans' Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), was enacted.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes 
an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  

VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, however, "merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA."  See 66 Fed. Reg. at 45,629.

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
appellant was notified of the information necessary to 
substantiate his claim by means of a January 2001 letter 
from the RO, the October 2001 rating decision, and the 
November 2001 statement of the case.  Further, it is 
observed that the January 2001 letter to the veteran 
advised him of the enactment of the VCAA, and identified 
what type of evidence and information was needed, and what 
evidence the RO could obtain in connection with an 
increased rating claim.  In view of these facts, the Board 
believes there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed to substantiate his claim, and that he is aware of 
both his and VA's responsibility in obtaining that 
evidence.   

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the most recent VA examination 
reports have been obtained by the RO, and there is no 
specific reference to any other pertinent records that 
could be obtained. Under these circumstances, the Board 
concludes the duty to assist requirements of the VCAA, 
like the notice requirements of that law, have been met.


I.  Background

The veteran served on active duty from September 1942 to 
November 1945.  A review of the veteran's service medical 
records (SMRs) reflects that he was treated for residuals 
from exposure to a bomb blast in March 1943.  The veteran 
was diagnosed with psychoneurosis, anxiety type in October 
1943.

The veteran submitted his original claim for VA disability 
compensation benefits in January 1946.  One of the issues 
claimed was service connection for psychoneurosis, anxiety 
state.  

Associated with the claims folder is a report from J. H. 
Friedman, M.D., dated in August 1947.  Dr. Friedman noted 
that he had provided outpatient therapy for the veteran at 
VA expense.  The veteran was seen on five occasions.  Dr. 
Friedman reported that the veteran had diagnoses of 
anxiety and conversion reactions, chronic, moderately 
severe.  The veteran's symptoms were manifested as 
headaches, tenseness, irritability, horrifying dreams and 
poor memory due to stress of combat.  He said there was no 
definite predisposition and that the symptoms represented 
a moderate impairment to social adjustment.

The veteran was afforded a VA psychiatric examination in 
November 1947.  The examination report noted that the 
veteran received 13 sessions of therapy with Dr. Friedman 
with slight results.  The veteran's symptomatology was 
similar to that as described by Dr. Friedman.  The 
diagnosis was psychoneurosis, anxiety state, possibly 
following shell shock, moderate.  The examiner said that 
the veteran's symptoms represented no social or industrial 
inadaptability.

The veteran was granted service connection for anxiety 
state in November 1947.  He was assigned a noncompensable 
disability evaluation.

The veteran submitted a claim for, inter alia, an 
increased rating for his service-connected anxiety 
disorder in May 1998.  The veteran was afforded VA 
examinations in June 1998 to evaluate his several claims.  
The results of the audiology and ophthalmological 
examinations contained no information regarding the 
veteran's anxiety disorder.

The June 1998 psychiatric examination report noted that 
the veteran presented with "relatively few" psychiatric 
complaints.  The veteran was noted to be retired from 
employment since 1958.  The veteran had lived in a nearby 
community for the past 12 years.  His wife of many years 
died approximately two years earlier.  The veteran said 
that he became very depressed and had frequent crying 
spells.  He said that he had recovered from his depression 
approximately six to eight months ago and had resumed his 
usual activities and demeanor.  The veteran lived with his 
pet dog.  He performed home maintenance and mowed a large 
lawn with a riding lawn mower.  His particular interest 
was crabbing and the veteran had a boat he used for 
crabbing.  The veteran said that he would go crabbing 
three to four times a week depending on the weather.  He 
would share his crab catch with friends.  He also enjoyed 
fishing.  He was active in the Elks club and had numerous 
friends.  He had not attempted any gainful employment 
since his retirement.  The veteran related a history of 
psychiatric therapy immediately after his discharge from 
service with no further psychiatric treatment since that 
time.  

The results of the mental status examination noted that 
the veteran was alert, energetic and conversational.  The 
examiner said that the veteran appeared to be in good 
spirits and showed a full range of affect.  The veteran 
was casually but neatly dressed.  There was no evidence of 
gross memory defects and the veteran's thinking was 
described as generally linear.  There were no signs of a 
psychotic condition such as hallucinations, loosened 
associations or inappropriate affect.  The veteran's 
description of ongoing symptoms was mainly of 
tremulousness.  He also suffered from interrupted sleep.  
The veteran denied suicidal and homicidal ideations.  He 
had a number of plans for the future and seemed quite 
satisfied with his life as he described it.  The examiner 
said that the veteran indicated no plans to seek mental 
health care.  The examiner concluded by saying that the 
veteran suffered a very traumatic episode during service.  
He appeared to have some degree of anxiety over the years 
but this was minimal and did not require ongoing 
treatment.  The diagnosis was generalized anxiety 
disorder, by history, in remission.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 85.  

The disability rating for anxiety neurosis, as it was 
rated at the time, was increased to 10 percent in November 
1998.  

The veteran disagreed with the 10 percent rating in 
statements dated in February and June 1999, respectively.  
He argued that his disability warranted a higher 
evaluation.  

The RO wrote to the veteran in May 2000 and asked that he 
either provide copies of pertinent medical records related 
to his claim for an increased evaluation or authorize VA 
to obtain the records on his behalf.  The veteran 
responded in June 2000 with comments on a VA Form 21-4142.  
He said that he had provided all the records that he had.  

Associated with the claims folder is a Decision Review 
Officer (DRO) Conference Report dated in August 2000.  The 
report indicates that there was a question of whether or 
not a disability rating of 30 percent would satisfy the 
veteran's claim.  There is a letter from the veteran's 
representative to the DRO, dated in October 2000, where 
the representative said that she had advised the veteran 
of the DRO's position.  Included was a copy of a VA Form 
21-4138 for the veteran to sign that would signify his 
acceptance of a 30 percent disability rating as 
satisfaction of his claim on appeal.  

The veteran was afforded a VA psychiatric examination in 
August 2000.  The examiner noted that he had performed a 
review of the veteran's claims folder in preparation for 
the examination.  The examiner noted that the veteran 
arrived early for his appointment.  He was casually 
dressed, neat, and groomed.  The veteran was reported to 
be fully oriented to the time, place, and purpose of the 
examination.  He was noted to be mildly anxious.  The 
veteran reported that he remained active in the Elks club.  
He had friends that he would fish and crab with and he had 
a new boat to use for such activities.  The veteran said 
that he continued to experience nightmares that occurred 
two to three times per month and intrusive thoughts and 
recollections that occurred three to four times per month 
regarding his experiences during the war.  The examiner 
remarked that evidence of avoidance of traumatic stimuli 
was primarily repression.  There was little evidence of 
social isolation or detachment.  There was some evidence 
of a modest loss of memory for important features 
regarding traumatic events.  The examiner said that 
evidence of hyperarousal was reported to be sleep 
disturbance as well as mild irritation in social settings.  
The examiner said that the veteran's symptoms indicated 
that the veteran suffered mild to moderate psychological 
distress.  The level of distress had not, nor would it be 
expected to impact his employability.  The level of this 
distress had at most a mild impact upon the veteran's 49-
year marriage.  The diagnoses were generalized anxiety 
disorder/PTSD, low severity.  The examiner also included 
an Axis I diagnosis of adjustment disorder with mixed mood 
following the death of the veteran's wife in 1997.  The 
examiner assigned a GAF score of 65-70 for the current 
evaluation and said that the veteran's score would be an 
80-85 at the highest level for the past year.  

The veteran's representative submitted a statement that 
was received on November 14, 2000.  The statement served 
as an informal claim for several issues.  It also 
transmitted the veteran's acceptance of a 30 percent 
disability rating as satisfaction of his pending appeal.  
The statement further indicated that the veteran would 
then seek an increased rating beyond the 30 percent.  The 
representative transmitted the veteran's signed copy of 
the VA Form 21-4138 that reflected his acceptance of a 30 
percent disability rating in satisfaction of his pending 
appeal.

The RO increased the veteran's disability rating for 
anxiety disorder, as it was now rated, to 30 percent in 
December 1998.  The effective date of the increase was as 
of the date of claim in May 1998.  The letter of 
notification advised the veteran of the rating action in 
January 2001.  The veteran was further advised that the 
decision resolved his pending appeal.

The RO acknowledged the submission by the representative 
on behalf of the veteran as a claim for an increased 
disability rating for the veteran's anxiety disorder.  The 
RO wrote to the veteran in January 2001 and informed him 
about the enactment of the VCAA and VA's duty to assist in 
the development of claims.  The veteran was informed of 
the evidence of record in his case by way of a detailed 
list.  He was encouraged to submit evidence in support of 
his claims or identify evidence that could be obtained on 
his behalf.

The veteran submitted copies of x-ray reports in June 
2001.  He did not submit any further medical evidence in 
support of his claim.

The veteran was afforded VA examinations in July 2001 in 
association with the development of several other issues.  
The examinations included audiology, ophthalmology and 
general medical evaluations.  There was no pertinent 
information provided relative to the veteran's psychiatric 
disability in the several examination reports.

The RO denied the veteran's claim for an increased rating 
for his anxiety disorder in October 2001.  The veteran 
submitted his notice of disagreement in November 2001.  
The veteran submitted his substantive appeal in March 
2002.  He contended that he should be granted a "total 
evaluation" for his anxiety disorder.

II.  Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

While the history of a disability must be considered, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The veteran's anxiety disorder has been rated as 30 
percent disabling under VA's rating schedule under 
Diagnostic Code 9400.  38 C.F.R. § 4.130 (2002).  Under 
Diagnostic Code 9400 a 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9400.

The evidence of record does not support a higher rating 
for the veteran's anxiety disorder.  The results of the 
two VA psychiatric examinations in 1998 and 2000 clearly 
demonstrate that his current symptomatology, at best, more 
nearly approximates the criteria for a 30 percent rating.  
The June 1998 VA examination reported that the veteran's 
anxiety disorder was in remission.  The veteran was 
assigned a GAF score of 85.  The August 2000 examination 
reported that the veteran suffered from mild to at most 
moderate symptoms manifested by nightmares that occurred 
two to three times per month, intrusive thoughts and 
recollections that occurred three to four times per month 
and impaired memory as to details of the traumatic events 
in service.  He also had disturbed sleep and mild 
irritation in social settings.  The veteran was assigned a 
GAF score of 65-70 for that examination, with an 
acknowledgment of a GAF score of 80-85 for the highest 
level over the past year.  Moreover, the examiner reported 
that the veteran's symptomatology would not be expected to 
impact his employability.

The veteran continues to lead an active social life.  He 
related that he was active in a fraternal organization, 
continued to fish and go crabbing with friends.  He also 
maintained a relationship with his in-laws.  In addition, 
the veteran has not received any outpatient care for his 
anxiety disorder since 1947.  There is no basis for the 
assignment of an increased rating for the veteran's 
anxiety disorder at this time and his claim must be 
denied.  

The Board notes that the veteran did not receive a new VA 
psychiatric compensation and pension (C&P) examination in 
association with his latest claim.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a) (2002).  
Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates 
that there has been a material change in a disability, or 
if the current rating may be incorrect.  VA regulations do 
not require that a claimant undergo reexamination in all 
cases, but rather only when there is evidence suggesting a 
material change in the veteran's disability.  38 C.F.R. §§ 
3.326(a) and 3.327(a) (2002).  

The Board finds that a new examination is not required in 
this case.  The veteran has not received treatment for his 
disability for over 50 years.  He was afforded VA 
examinations in June 1998 and August 2000.  The claim on 
appeal was filed in November 2000, within four months of 
the last examination.  Finally, the veteran has not 
submitted any evidence to indicate that he has experienced 
an increase in symptoms since August 2000 that would 
require that he be provided with a new VA examination.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999) (no 
examination required in absence of evidence showing some 
increase in disability).

The Board further notes that 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) do not require that a medical 
examination be provided in all cases.  Those provisions 
especially relate to claims to establish service 
connection.  In cases where service connection for a 
disability is already in effect, it is the current level 
of disability that is at issue.  As discussed above, VA is 
not required to provide an examination for increased 
rating claims if the veteran has not submitted any 
evidence, other than his assertions, that an increase in 
his disability has occurred.  The veteran has not provided 
such evidence in this case.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting a increased evaluation for the 
veteran's anxiety disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. 






ORDER

An increased evaluation for anxiety disorder is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

